DETAILED ACTION
Status of Application
The amendments and response filed 03 May 2022 are acknowledged and have been considered in their entirety.  Claims 12-15, 19-38, 40-64 are canceled and claims 65-66 are new; thus claims 1-11, 16-18, 39 and 65-66 are pending.  Given the amendments to claim 1, to recite either cytidine or adenosine deaminases, species election is withdrawn based solely on the amendments to claim 1.  
Claims 65-66, had they been presented previously, would have been restricted into a separate Group (e.g. Group II) from the previously examined claims (e.g. Group I).  The Groups would have been related by being product and process of using said product, wherein said process could be practiced with a materially different product, such as any commonly used base editor (e.g. a BE3) enzyme comprising fusions of cytidine deaminase, Cas9 and UGI (See Liu et al., US 2017/0121693 – cited herein).  Thus, claims 65-66 are withdrawn.
Thus, claims 1, 4-11, 16-18 and 39 are pending and subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The objection to the specification for lack of sequence compliance is withdrawn in view of the new sequence listing filed and amendments to the specification inserting sequence identifiers.
The objection to claim 14 is withdrawn in view of the cancellation of said claim.
The rejection of claims 4-7 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to claim 1 to clarify the two fragments of the fusion protein.
The rejection of claims 1 and 4-11 under 35 U.S.C. 101 is withdrawn in view of the amendments to claim 1 to insert a non-naturally occurring TEV, TuMV, PPV, PVY, ZIKV, WNV or self-cleavage site between the two fragments.
The rejection of claims 1, 4-6, 8-9 and 37-38 under 35 U.S.C. 102(a)(1) as anticipated by Hache et al. (JBC, 2005 – cited previously) is withdrawn in view of the amendments to the claims requiring a protease cleavage site selected from TEV, TuMV, PPV, PVY, ZIKV, WNV or self-cleavage site.  


Maintained/Modified Rejection(s) – Modifications Necessitated by Amendments
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 16-18, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
In addition, in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010), the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (Fed. Circ. 1997) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”
The instant claims in their broadest are drawn to a fusion protein comprising a first fragment which is a nucleobase deaminase or catalytic domain thereof and a second fragment which is a nucleobase deaminase inhibitor, wherein there is a protease cleavage site located between the two (1, 8, 14-18, 39), or not (claims 37-38).  Functional polypeptide fragments which are nucleobase deaminase inhibitors are not common in the art and the specification only exemplifies that cytidine deaminases which are dimeric in structure (e.g. not APOBEC3A/C/H) have a natural inhibitory domain of the naturally occurring catalytic deaminase domain.  Thus, utilizing such domains as controlled inhibitors in fusion proteins is presented in Examples 1-5.  However, there are other nucleobase deaminases within the claimed genus of nucleobase deaminases with inhibitory fragments encompassed by the claims.  The prior art does not suggest that polypeptide inhibitors or, for example, adenosine deaminases exist and the instant specification is completely silent to this aspect, only focusing on cytidine deaminases, with the mere mention in passing of the second polypeptide inhibitor fragment of adenosine deaminases.  As noted above with regard to MPEP § 2163, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."   Here the only described inhibitor fragments are from the catalytically inactive cytidine deaminase domains obtained from cytidine deaminases having two domains (rather than a single domain), however, it is unclear if said fragments are inhibitory to adenosine deaminases comprising the first fragment.  In addition, it is clear the specification leaves it up to a skilled artisan to finish the claimed invention because the Applicant’s/specification does not provide even a single example of an inhibitory domain to an adenosine deaminase let alone one in a fusion protein. 
As such, and at most, the description is supportive of fusion proteins of cytidine deaminases and inhibitor polypeptides/fragments thereof obtained from cytidine deaminases.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s state the rejection was directed to a genus of nucleobase deaminases such as guanine deaminases and mycobacterial deaminases and by inserting cytidine deaminases and adenosine deaminases into the claim, this overcomes the rejection.
	The Examiner, however, would like to point out that the rejection was directed to more than just including additional deaminases and focused upon the lack of inhibitors for adenosine deaminases as well.  The amendments has necessitated focusing on now what claim 1 includes and has been modified above.  For the reasons recited in the rejection, claims 1-3, 8, 16-18, 39 are rejected.

Conclusion
No claim is allowed.  Claims 1-3, 8-9, 16-18, 39 are rejected.  Claims 4-7, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 May 2022